Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the upper drilling tool,
the drill bit 
the screw thread connecting the test member to the inner part
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
In claim 2, “an upper shell” should read -- the upper shell --.
Claim 4 appear to be incomplete or is missing a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axial and radial movement" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a mechanical automatic vertical drilling tool” and “an upper drilling tool”. The claim further recites “the drilling tool” in line 18. This is confusing because the examiner is not sure if “the drilling too” is referring to the mechanical automatic vertical drilling tool or the upper drilling tool.
Claim 4 recites the limitation "the first pushing blocks" and “the second pushing blocks” in line 2.  There is insufficient antecedent basis for this limitation in the claim. These also applies to claims 5-8. 
Claim 10 recites the limitation "the TC bearings" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a TC bearing” and not “bearings”. 
Claim 10 recites the limitation "the string bearing" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “string bearings” and not “bearing”. 
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 1.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lloyd (U.S. 2020/0408085A1) discloses a mechanical automatic vertical drilling tool (400, fig. 4A), comprising: a test member (refer to para 0023), a mandrel (404), a control device (32, fig. 1), an actuator (the information handling system 32 comprises an actuator, para 0020), a main body (404), an auxiliary part (408), and first and second ends (see fig. 4A), the first end being connectable with an upper drilling tool by a first detachable screw thread (drill string 404 is connected to other sections of the drilling string, see fig. 1), and the second end being connectable with a bit (406, refer to para 0042); wherein: the test member functions as an upper connector of the mechanical automatic vertical drilling tool, is configured to test an azimuth angle, a tool face angle, and a well inclination angle (para 0042; inclination sensor used for measuring inclination angle). 
However, Lloyd fail to teach the second end being connectable by a second detachable screw thread and the test member has an inner part connected with the mandrel by a screw thread; the control device comprises an eccentric block switch inside an upper shell and a plane bearing and a centralizing bearing configured to limit the axial and radial movement of the eccentric block switch; the control device is configured to automatically detect and control an operation of the actuator; the actuator includes a plurality of unidirectional nozzles, a plurality of first pushing blocks and second pushing blocks each having a clearance fit of the main body, and pushing block screws on the plurality of first pushing blocks; the actuator being configured to generate a radial force against the drill bit to correct a deviation when the drilling tool is tilted; and the auxiliary part comprises a lower connector that is connectable with the drill bit, string bearings that withstand an axial force of the control device, and a TC bearing that withstands the radial force.  
Schaaf et al. (U.S. 2013/0319764A1) generally discloses a downhole tool for measuring inclination, tool face, and azimuth. The tool comprises of a bearing (170), first and second end to connecting to a drill string and a drill bit. However, Schaaf et al. fail to teach the entire structure and components of the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spats et al. (U.S. 2019/0169935A1) disclose a steerable drilling system, Gray (U.S. 2020/0318437A1) discloses a rotary steerable drilling system with steering collar for deflecting the drill string the borehole. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672